Citation Nr: 0527090	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  99-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to service connection for a chronic left 
ankle disability.  

2.  Entitlement to service connection for a chronic left 
shoulder disability.  

3.  Entitlement to service connection for a chronic low back 
disability.  

4.  Entitlement to service connection for a chronic groin 
disability.  

(The issue of entitlement to Vocational Rehabilitation under 
United States Code, Title 38, Chapter 31 is addressed in a 
separate remand.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 1986 to May 1988, 
as well as active duty for training and inactive duty 
training.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In October 2000, the Board remanded the case for additional 
development.  It was again remanded by the Board in December 
2001.  In October 2002, the Board denied service connection 
for a right knee disability.  The remaining issues were to be 
developed by the Board.  However, the United States Court of 
Appeals for the Federal Circuit determined that the Board 
could not consider additional evidence without it being first 
reviewed by the RO.  Disabled American Veterans, et. Al. v. 
Secretary of Veterans Affairs; 327 F.3d 1339 (Fed. Cir. 
2003).  In June 2003, the Board remanded the case so the RO 
could consider the report of a VA examination and to insure 
compliance with Veterans Claims Assistance Act of 2000.  

Following the development requested in the previous remand, 
the case was returned to the Board.  The veteran was notified 
that the case was being returned and that he had an 
opportunity to submit additional evidence.  He did submit 
additional evidence pertaining to his claims for service 
connection for left ankle and left shoulder disorders.  The 
Board notified him that a waiver was required for the Board 
to review the additional evidence without the RO considering 
it first.  He responded that he wanted the RO to review the 
new evidence.  Consequently, the left ankle and left shoulder 
claims must be returned to the RO so it can review those 
claims in light of all the evidence of record.  38 C.F.R. 
§ 20.1304 (2004).  

The issues of entitlement to service connection for left 
ankle and left shoulder disabilities are addressed in the 
REMAND portion of the decision below.  These claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran sustained at least two low back injuries 
while on active duty and active duty for training in recent 
years; the service and post-service medical evidence shows 
recurrent low back symptoms, some recurrent relevant abnormal 
objective findings, and a current diagnosis of a chronic low 
back strain; it is at least as likely as not that the 
veteran's current low back disability is linked to service.

3.  The service medical records show that the veteran 
sustained a groin injury and underwent surgery for an 
unrelated torsion of the testicle; however, post-service 
medical evidence fails to show a claimed groin disability, to 
include residuals of an injury or any post-operative 
residuals of testicle surgery.  


CONCLUSIONS OF LAW

1.  A chronic low back strain was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  A claimed groin condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the February 1999 RO 
decision on the service connection issues, the February 1999 
Statement of the Case (SOC) on the service connection issues, 
the July 2003 vocational rehabilitation decision, the April 
2004 SOC on the vocational rehabilitation issue, and the 
supplemental statements of the case (SSOC's), most recently 
in May 2004 and July 2004, notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, letters sent in 
December 2001, August 2003, and December 2003 specifically 
notified the veteran of the substance of the VCAA, as it 
applied to the claims for service connection, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the veteran and 
VA in producing or obtaining that evidence or information.  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Although the veteran was not 
explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  

As to the service connection issues, VCAA notice was not 
provided to the veteran before the rating decision on appeal.  
However, the rating decision on appeal was entered before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  Also see VAOPGCPREC 7-2004.

As to any duty to provide an examination and/or opinion 
addressing the question of whether chronic low back pain or a 
groin condition began during or is causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d) (West 2002)); 38 C.F.R. § 3.159(c)(4) 
(2004).  

In this case, the veteran was afforded a VA examination in 
May 2003 and following that evaluation and a review of the 
record, the physician opined that there was no relationship 
between a current low back disability and service, nor was 
there a current disability of the groin.  This and the other 
relevant medical evidence of record is sufficient to 
adjudicate the claims for service connection for low back and 
groin disabilities.  There is no duty to provide another 
examination or medical opinion.  Id. 

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Service Connection for a Chronic Low Back Disability

The veteran reports that he was kicked in the back several 
times while playing soccer in service, and that his back has 
continued to be symptomatic since the in-service trauma.  

A service medical record, dated in March 1988, shows that the 
veteran reported that his back began hurting immediately 
after a soccer game; he indicated that he was kicked in the 
low back twice.  The veteran was found to be ambulatory but 
with some difficulty.  The spine had no deformity.  There was 
mild, bilateral, paravertebral spasm in the thoracic and 
upper lumbar area.  Flexion of the lumbar spine was limited 
to 60 degrees.  Neurologic responses were intact.  X-rays 
were within normal limits.  The assessment was a soft tissue 
injury of the back, with spasm.  

Additional service medical records show that the veteran 
complained of low back pain in the L4-L5 area with radiation 
when seen in May 1988 .  Range of lumbar spine motion was 
from 0 to 90 degrees.  There was tenderness in the L4-L5 
area.  The clinical examination was negative for spasm.  
Straight leg raising was also negative, bilaterally.  
Neurological examination showed deep tendon reflexes to be 
normal.  Sensory and motor responses were intact.  X-rays 
were negative.  The assessment was an acute lumbar strain.  

The veteran was seen again approximately a week later in May 
1988 and it was noted at that time that his back was injured 
two months earlier, in a soccer game.  There was pain upon 
palpation of the lumbar spine.  Objective findings were 
otherwise essentially negative.  The assessment was a soft 
tissue injury.  

About 2 days later, in May 1988, the veteran was examined for 
release from active service.   A history of recurrent 
mechanical low back pain was noted.  The examination of his 
spine was normal.  

When the veteran was examined for National Guard service, in 
April 1995, his spine and musculoskeletal system was normal.  

A VA clinical note, dated in April 1998, shows the veteran 
complained of pain in the lower back after rifle shooting.  
He said he was in a prone position and drew his right leg up 
to his chest and felt pain in his lower back.  He reported 
previous back injuries, while playing soccer, and later 
lifting heavy objects at work.  His problems resolved with 
medication.  Examination of the back revealed muscle soreness 
and slight muscle spasm, in the paralumbar muscles, 
bilaterally.  Flexion and tilting were limited.  Reflexes, 
station, strength and gait were normal in the lower 
extremities.  The impression was a low back muscle strain.  

In October 1998, National Guard authorities determined that 
the veteran was unfit for duty due to a left knee disability.  
The service medical and personnel records do not indicate 
that a back disability played any part in the veteran's 
release from the National Guard.  

The veteran was seen again in the VA clinic, in November 
1998, for low back pain of sudden onset.  There was no 
trauma.  He reportedly sat at a desk and experienced symptoms 
on the left side.  There was point tenderness to palpation 
over L3-L4.  There was paraspinous tenderness on the left at 
L1-L3.  Strength was 5/5 throughout.  Neurologic responses 
were intact in the lower extremities, bilaterally.  X-rays 
showed no fracture or lesion.  The diagnosis was back pain, 
muscle spasm.  A few days later, the veteran returned for 
follow-up and reported that he still had pain.  He had back 
pain with straight leg raising to 50 degrees.  Deep tendon 
reflexes and strength were normal.  The assessment was back 
pain.  Physical therapy was recommended.  

In a statement dated in December 1998, a National Guard 
officer confirmed the veteran's back symptoms appeared while 
firing in April 1998.  

A Statement of Medical Examination and Duty Status, dated in 
December 1998, confirms that while conducting weapons 
qualification, on inactive duty training in April 1998, the 
veteran complained of pain in the lower back and extremities.  
He was taken to a medical center at the camp, where he was 
directed to seek civilian treatment.  He was treated at a VA 
hospital, given mediation and released.  The diagnosis was an 
acute back strain.  The injury was considered to have been in 
the line of duty.  

A VA clinical record dated in February 1999, shows the 
veteran complained primarily of shoulder problems.  He also 
stated that bending over would cause back pain.  He also had 
pain when scratching his back.  Examination of the back 
showed no bony tenderness, but there was tenderness in the 
lumbar paraspinal muscles.  The impression was a chronic 
lumbar back pain.  Subsequent notes addressed the veteran's 
shoulder symptoms.  

In April 1999, there was a complaint of left shoulder and low 
back pain recorded in the VA clinical records.  The veteran 
complained of having back spasms for 3 weeks.  There was 
lumbar paraspinal tenderness.  The back had a full range of 
motion of the lumbar spine.  Motor responses were 5/5 and 
sensation was intact.  The impression was chronic low back 
pain.  

A VA outpatient note, dated in May 1999, shows the veteran 
complained of chronic low back pain, without trauma or 
injury.  He stated that he had been laying on a hard table 
for a prolonged time.  The impression was acute lower 
thoracic back pain.  Medication was recommended.  

In a report dated in June 1999, a private physician, S. R. 
F., M.D., discussed the veteran's various joint complaints, 
including low back pain.  The veteran told the doctor that, 
during service, while playing soccer, he had been kicked in 
the back.  He stopped working out, and was put on light duty 
and medication.  He reportedly did well, until he joined the 
National Guard and resumed vigorous weight lifting.  While 
working out, he "pulled a muscle."  He also reported that, 
two years earlier, he hurt his back while loading a truck for 
a parcel service.  He said that recently he had bent or 
reached the wrong way, resulting in pains in his back, which 
increased in severity with sudden movement, twisting, turning 
or bending.  The pain was relieved by relaxation.  On 
examination, back flexion was limited to 70 degrees and 
lateral bending was normal.  There was paravertebral muscle 
spasm and tenderness.  Pertinent neurologic findings were 
normal.  The impression was chronic low back pain by history, 
with no evidence of acute radiculopathy at the time of 
examination.  

At the time of shoulder surgery, in July 1999, the veteran's 
history was noted to include chronic back pain.  

The report of the May 2003 VA examination and an addendum 
show that the examiner considered the claims folder and 
service medical records.  The veteran told of being kicked in 
the back, while playing soccer in service.  He stated that he 
was put on light duty and bed rest, and did fairly well but 
was never fully recovered.  He reported it on examination for 
separation from service.  He said that he did okay for about 
ten years until serving in the National Guard.  On 
examination, there was no significant muscle spasm or focal 
tenderness.  He had a diffuse ache and soreness.  Motion 
before back pain appeared was 70 degrees forward flexion, 10 
degrees backward extension, 30 degrees lateral flexion, 
bilaterally, and 40 degrees rotation, bilaterally.  Lower 
extremity reflexes were 2+.  The doctor reviewed the 
veteran's history and noted that the injuries of 1988 
appeared to resolve and there was no reason to believe that 
the 1988 injury was the same thing being treated in 1998.  
The doctor expressed the opinion that with the absence of any 
significant problem on examination for the National Guard, in 
1995, it appeared that any low back problems currently 
suffered were subjective rather than objective and would have 
arisen after 1995.  

The record contains VA clinical records through July 2004.  
These reflect continuing back complaints, and do not link the 
current back symptoms to disease or injury in service.  

Analysis

The service medical records show that the veteran sustained a 
back injury and was seen on several occasions for low back 
symptoms while on active duty.  Mechanical low back pain was 
also noted upon his separation from service examination.  
While a subsequent clinical evaluation was negative for any 
pertinent abnormal objective findings, as was a National 
Guard examination approximately 7 years later, in a statement 
dated in December 1998, a National Guard officer asserted 
that the veteran's back symptoms appeared while firing in 
April 1998, and a medical examination and duty status 
determination in December 1998, confirmed that while 
conducting weapons qualification, on inactive duty training 
in April 1998, the veteran complained of pain in the lower 
back and extremities.  He was treated at a VA hospital for an 
acute back strain and the injury was considered to have been 
in the line of duty.  

Given the continuity of low back symptoms, pursuant to a 
Board remand, the veteran was afforded a VA examination to 
include a nexus opinion.  The doctor who conducted that 
examination concluded that the veteran's current low back 
symptoms were not related to an injury during service.  There 
is no medical opinion evidence to the contrary.  38 C.F.R. 
§ 3.159 (2004).  However, this physician apparently did not 
consider the more recent back injury sustained while on 
inactive duty for training, which reduces the probative value 
of his opinion considerably.  The clinician also appears, in 
the undersigned's judgment, to reduce the significance of 
other relevant abnormal clinical findings recorded over the 
years, as well as the veteran's recurrent complaints of back 
pain, which further weakens the opinion. 

The Board finds that the veteran had at least two significant 
back injuries during service, to include in 1998, and it is 
quite apparent that he has had recurrent back problems in-
between and since those injuries.  There is ample clinical 
evidence of record of a current chronic low back strain.  
Notwithstanding the May 2003 negative nexus opinion, which is 
of minimal probative value, the Board finds that, with 
consideration of the in-service injuries, the clinical 
evidence of continuity of low back symptoms and a current 
diagnosis of a chronic low back disability, the evidence is 
at least in equipoise and therefore supports the conclusion 
that the veteran's current low back strain began during 
service or inactive duty for training.  Accordingly, with 
application of and the doctrine of reasonable doubt 
(38 U.S.C.A. § 5107(b)), service connection for a chronic low 
back strain is warranted.  38 U.S.C.A. §§ 101(16), 1110, 
1131; 38 C.F.R. § 3.303 (2004).  

Service Connection for a Chronic Groin Condition

A service medical record, dated in mid-October 1986, show 
that the veteran reported pulling a groin muscle and gave a 
history of having done so in the past.  He was ambulatory 
without any gait abnormality.  Examination showed no 
abnormality or contusion.  Palpation showed the veteran was 
symptomatic in the right medial groin area.  The assessment 
was a groin muscle strain.  About a week later, it was 
referred to as a resolving groin pull.  A few days later 
findings were normal and the assessment was a groin muscle 
strain, recurrent.  About 5 days later, the veteran 
complained of increased groin pain.  He told of playing 
basketball when he developed pain.  There was mild tenderness 
to deep palpation of the right groin.  The assessment was 
right groin pull, recurrent.  

In January 1987, the veteran complained of pain in the right 
groin.  On palpation, there was a dull feeling in the right 
groin.  There was tenderness of the left testicle.  
Examination of the scrotal contents revealed tenderness over 
the right epididymus.  The assessment was right epididymitis.  
Later that month, the assessment was  resolving epididymitis.  

A November 1987 service medical record shows the veteran 
under went surgery for correction of torsion of the 
testicles.  Following surgery, both testicles were present.  

When the veteran was examined for separation from service, in 
May 1988, his genitourinary system was normal.  

When the veteran was examined for National Guard service, in 
April 1995, his genitourinary system was normal.  There was 
no report of groin symptoms in the National Guard service 
medical records.  

In October 1998, National Guard authorities determined that 
the veteran was unfit for duty due to a left knee disability.  
The service medical and personnel records do not indicate 
that a groin disability played any part in the veteran's 
release from the National Guard.  

VA clinical records from August 1998 to August 2000 address 
other complaints, without mention of groin complaints or 
findings.  

The report of the May 2003 VA examination and an addendum 
show that the examiner considered the claims folder and 
service medical records.  The veteran reported that he had a 
twisted testicle in 1987 and had to have surgery for it.  He 
denied any other problems.  Physical examination showed the 
right groin was nontender with no swelling or abnormality 
noted.  It was basically normal, without hernia and without 
Valsalva signs, bilaterally.  The doctor expressed the 
opinion that there was no real evidence of any groin 
impairment at this time.  The doctor noted that the veteran 
apparently had some sort of surgical procedure in service, 
and emphasized that there was no evidence of any residual 
impairment whatsoever.  The doctor noted that there was no 
mention on the 1988 examination for separation from service 
or on the 1995 examination for service with the National 
Guard.  

The record contains VA clinical records through July 2004.  
These do not reflect continuing groin complaints or findings.  

Analysis

The veteran claims that he has a current groin disability 
that was incurred in or aggravated by service.  He notes a 
relevant injury during service.  There is also indication of 
in-service testicle surgery.  Regardless of the theory of 
entitlement, however, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 
F.3d 1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, there is no competent evidence of a current 
groin condition.  38 C.F.R. § 3.159.  On examination for 
separation from active service, in 1988, the genitourinary 
system was normal.  When the veteran was examined in 2003, 
the doctor ruled out any current groin impairment.  While the 
service medical records show a groin injury and there is an 
apparent history of ameliorating surgery for an unrelated 
torsion of the testicle, the post-service medical evidence, 
to include a recent examination performed specifically to 
determine if there was a relevant current disability, fails 
to show any residuals of the groin injury or post-operative 
residuals of the corrective surgery.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a claimed disability involving the groin.  
Thus, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a chronic low back disability is 
granted.  

Service connection for a claimed chronic groin disability, to 
include residuals of an injury or post-operative residuals of 
corrective testicle surgery, is denied.  


REMAND

As noted above, the veteran has submitted additional evidence 
relevant to the issues of entitlement to service connection 
for left ankle and left shoulder disabilities that has not 
been considered by the RO.  He has specifically requested 
that this evidence be reviewed by the RO in the first 
instance, before the Board considers the claims.  Therefore, 
the case must be returned to the RO so it can readjudicate 
the claims with consideration of this additional evidence in 
light of all of the evidence of record.  38 C.F.R. § 20.1304 
(2004).  

In view of the foregoing, the claims for service connection 
for left ankle and left shoulder disabilities are REMANDED to 
the RO for the following action:  

The RO should readjudicate the claims for 
service connection for left ankle and 
shoulder disabilities in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC) issued in May 2003.  If either 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided an SSOC and an 
appropriate period of time for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


